425 S.E.2d 696 (1993)
333 N.C. 342
Egbert L. HAYWOOD
v.
Mary R. HAYWOOD.
No. 181A92.
Supreme Court of North Carolina.
February 12, 1993.
Hunter, Wharton & Lynch by John V. Hunter III, Raleigh, and Egbert L. Haywood, Jr., Durham, for plaintiff-appellee.
Randall, Jervis & Hill by John C. Randall, Durham, for defendant-appellant.
PER CURIAM.
Defendant's petition for discretionary review as to additional issues having been denied on 24 June 1992, our review is limited solely to the issues raised in the dissent. As to each such issue, the decision of the Court of Appeals is reversed for the reasons stated in the dissent by Judge Wynn, 106 N.C.App. at 101, 415 S.E.2d at 571. The case is remanded for further proceedings not inconsistent with this holding.
REVERSED IN PART AND REMANDED.
WHICHARD and PARKER, JJ., did not participate in the consideration or decision of this case.